
	
		I
		112th CONGRESS
		1st Session
		H. R. 97
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Blackburn (for
			 herself, Mr. Alexander,
			 Mr. Barton of Texas,
			 Mr. Bishop of Utah,
			 Mrs. Bono Mack,
			 Mr. Boren,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mrs. Capito,
			 Mr. Chaffetz,
			 Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Conaway,
			 Mr. Davis of Kentucky,
			 Mr. Garrett,
			 Mr. Gohmert,
			 Mr. Graves of Missouri,
			 Mr. Hall, Mr. Herger, Mr.
			 Hunter, Mr. Issa,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones,
			 Mr. Kingston,
			 Mr. Lee of New York,
			 Mrs. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Marchant,
			 Mr. McClintock,
			 Mrs. McMorris Rodgers,
			 Mrs. Myrick,
			 Mr. Olson,
			 Mr. Paul, Mr. Petri, Mr.
			 Rehberg, Mr. Roe of
			 Tennessee, Mr.
			 Rohrabacher, Mr. Scalise,
			 Mr. Sensenbrenner,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Terry, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to provide that greenhouse
		  gases are not subject to the Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free Industry Act.
		2.Greenhouse gas
			 regulation under Clean Air ActSection 302(g) of the Clean Air Act (42
			 U.S.C. 7602(g)) is amended by adding the following at the end thereof:
			 The term air pollutant shall not include carbon dioxide,
			 water vapor, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, or
			 sulfur hexafluoride. .
		3.Climate change
			 not regulated by Clean Air ActNothing in the Clean Air Act shall be
			 treated as authorizing or requiring the regulation of climate change or global
			 warming.
		
